Citation Nr: 0411192	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  04-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether there was clear and unmistakable error in an October 30, 
2003, decision of the Board of Veterans' Appeals (Board) denying 
basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The moving party claims that he served in the Philippine 
Commonwealth Army in the service of the United States during World 
War II.

This matter comes to the Board from a February 2004 motion 
alleging clear and unmistakable error in an October 30, 2003, 
Board decision which determined that the moving party was not 
basically eligible for VA benefits.  


FINDINGS OF FACT

1.  In an October 30, 2003, decision, the Board determined that 
the moving party was not basically eligible for VA benefits.  

2.  The Board's decision of October 30, 2003, was supported by 
evidence then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time were 
ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's October 30, 2003, decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400 - 20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the VCAA is not 
applicable to this motion as a matter of law.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Veterans 
Claims Assistance Act of 2000 (VCAA) has no applicability to 
claims of clear and unmistakable error in prior Board decisions, 
and that VA's duties to notify and assist contained in the VCAA 
are not applicable to such motions.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc); see also VA O.G.C. Prec. Op. No. 
12-2001 (July 6, 2001). 

I.  Factual Background

In January 2002, the moving party submitted an application for VA 
compensation benefits.  On his application, he claimed to have 
served in the Philippine Commonwealth Army from November 1941 to 
October 1945.  

In support of his claim, he provided various pieces of evidence, 
including documents from the Philippine Army and the Philippine 
Veterans Affairs Office in an effort to establish entitlement to 
VA benefits.  

The moving party also provided an affidavit from his daughter 
essentially indicating that he was entitled to VA benefits based 
on his claimed military service with the Philippine Army in the 
service of the United States during World War II.  

In July and October 2002, the Department of the Army certified 
that the moving party had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the U.S. Armed Forces.  

In an October 30, 2003, decision, the Board denied the moving 
party's claim for VA benefits on the basis that he did not have 
the requisite military service to establish eligibility for such 
benefits.  In its decision, the Board noted that none of the 
evidence submitted by the moving party was sufficient to satisfy 
the requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service.  The Board further noted that the service department's 
findings are binding on VA and that the moving party had provided 
no further evidence that would warrant a request for re-
certification from the service department.  See Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992); Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  Thus, because the service department had certified 
that the moving party had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the U.S. Armed Forces, the Board concluded that he was 
not a "veteran" for purposes of establishing eligibility to VA 
benefits. 

II.  Law and Regulations

Rule 1403, found at 38 C.F.R. § 20.1403 (2003), relates to what 
constitutes clear and unmistakable error and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very specific and 
rare kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear and 
unmistakable error in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  (2) 
Special rule for Board decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable 
error.  (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of the statute or 
regulation.

(Authority:  38 U.S.C.A. §§ 501(a), 7111 (West 2002)).

With respect to the final provisions of the regulations pertaining 
to the adjudication of motions for revision or reversal of prior 
Board decisions on the grounds of clear and unmistakable error, 
the definition of clear and unmistakable error was based on prior 
rulings of the Court.  More specifically, it was observed that 
Congress intended that VA adopt the Court's interpretation of the 
term "clear and unmistakable error."  Indeed, as was discussed in 
the notice of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), 
the sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation of 
claims of CUE."  143 Cong. Rec. 1,567-68 (daily ed. Apr. 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection with 
House passage).  Thus, the Board is permitted to seek guidance as 
to the existence of clear and unmistakable error in prior Board 
decisions based on years of prior Court precedent regarding clear 
and unmistakable error, such as Fugo v. Brown, 6 Vet. App. 40 
(1993).

In that regard, the Board notes that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it is not 
mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error "are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original decision 
was fatally flawed at the time it was made."  Russell v. Principi, 
3 Vet. App. 310, 313-314 (1992).  "It must always be remembered 
that clear and unmistakable error is a very specific and rare kind 
of 'error.'"  Fugo v. Brown, 6 Vet. App. at 43.  A disagreement 
with how the Board evaluated the facts is inadequate to raise a 
claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

III.  Analysis

In this case, the moving party argues that the Board's October 30, 
2003, decision was clearly and unmistakably erroneous in that the 
Board failed to consider certified copies of service documents 
from the Armed Forces of the Philippines showing he had military 
service during World War II.  

The Board has carefully reviewed the moving party's submission, 
but finds that the arguments are unpersuasive and lacking any 
specific contention of error but for which the outcome would have 
been manifestly different.

Contrary to the moving party's assertions, the record shows the 
Board did specifically consider the evidence he submitted, 
including the documents from the Philippine Army.  Again, in its 
October 30, 2003, decision the Board noted that such evidence was 
not sufficient to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service.  

In summary, the Board must conclude that the moving party has 
failed to establish that the Board committed clear and 
unmistakable error in the October 30, 2003, decision denying basic 
eligibility for VA benefits.  There is simply no indication of 
record that the Board did not properly consider all evidence 
before it or that it failed to correctly apply the appropriate 
laws and regulations to the moving party's claim.





ORDER

The motion for revision of the October 30, 2003, Board decision on 
the grounds of clear and unmistakable error is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



